

114 HCON 151 IH: Expressing the sense of Congress that every effort should be made to assist in the reconstruction and development of communities against whom the Islamic State of Iraq and the Levant has committed acts of genocide, war crimes, or crimes against humanity as determined by the United States Government.
U.S. House of Representatives
2016-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 151IN THE HOUSE OF REPRESENTATIVESSeptember 9, 2016Mr. Donovan (for himself, Mr. Fortenberry, Mr. Mulvaney, and Mr. Harris) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that every effort should be made to assist in the reconstruction
			 and development of communities against whom the Islamic State of Iraq and
			 the Levant has committed acts of genocide, war crimes, or crimes against
			 humanity as determined by the United States Government.
	
 Whereas Congress and the Secretary of State have recognized that the Islamic State of Iraq and the Levant (ISIL) has committed genocide, crimes against humanity, and other crimes against Christians, Yazidis, and other peoples;
 Whereas the national security and values of the American people are advanced by the survival and sustainment of the many ethnic and religious minorities in the Middle East, particularly those with no history of hostility toward American interests or its people;
 Whereas ISIL has inspired, directed, and committed international and domestic acts of terrorism against United States nationals, allies, and interests;
 Whereas the United States is committed to defeating ISIL and its affiliates and has identified disrupting the finances of ISIL, to include the flow of external donations as a key part of its strategy to defeat the organization;
 Whereas the United Nations Security Council unanimously adopted Resolution 2253 to impose multilateral financial sanctions against ISIL;
 Whereas the United States Government has imposed financial sanctions pursuant to its authority under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to deal with an unusual and extraordinary threat posed by ISIL, its members, and affiliates;
 Whereas the International Emergency Economic Powers Act provides the President with the authority to block all property and interests in property of persons or entities designated pursuant to Executive order that are within the jurisdiction of the United States;
 Whereas section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) provides for the imposition of civil and criminal penalties against any persons who violate, attempt to violate, conspire to violate, or cause a violation of any license, order, regulation, or prohibition issued pursuant to such Act; and
 Whereas section 203(a)(1)(C) of the International Emergency Economic Powers Act (50 U.S.C. 1702(a)(1)(C)) allows the United States Government to confiscate any property, subject to the jurisdiction of the United States, of any foreign person, foreign organization, or foreign country that … has planned, authorized, aided, or engaged in such hostilities or attacks against the United States; and all right, title, and interest in any property so confiscated shall vest … in such agency or person as the President may designate: Now, therefore, be it
	
 That it is the sense of Congress that— (1)any civil or criminal penalties levied on individuals and entities due to violations of United States Government or international sanctions on the Islamic State of Iraq and the Levant (ISIL) and its affiliates, or funds seized or recovered from ISIL and their affiliates, should be directed by the United States Government and its global partners for the reconstruction and development of communities against whom ISIL has committed acts of genocide, war crimes, or crimes against humanity as determined by the United States Government;
 (2)the United States Government should establish a fund, consisting of any civil or criminal penalties levied on individuals and entities due to violations of United States Government or international sanctions on ISIL and its affiliates, and funds seized or recovered from ISIL and their affiliates;
 (3)the United States Government should use all available legal authorities, including section 203(a)(1)(C) of the International Emergency Economic Powers Act (50 U.S.C. 1702(a)(1)(C)), to confiscate and vest all assets frozen pursuant to United States economic sanctions against ISIL, its members, and affiliates;
 (4)the United States Government should use such recovered assets and any fines or penalties imposed against violators of United States sanctions against ISIL, its members, and affiliates for the reconstruction and development of communities against whom ISIL has committed acts of genocide, war crimes, or crimes against humanity as determined by the United States Government; and
 (5)the United States Government should make every effort to encourage its international partners to similarly vest frozen assets of ISIL, its members, and affiliates for the reconstruction and development of communities against whom ISIL has committed acts of genocide, war crimes, or crimes against humanity as determined by the United States Government.
			